Citation Nr: 0839778	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-39 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for gastroesophageal 
reflux disease, including as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, 
including as due to exposure to herbicides.  

4.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The DD Form 214 (Report of Transfer or Discharge) in the 
claims file reflects that the veteran had active service in 
the United States Army from April 1967 to April 1970.  The 
form shows that he entered via reenlistment, with one year 
and one month of other service.  The service department 
indicated on a Form 3101 Print in February 2006 that the 
veteran's active service extended from March 2006 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a subsequent rating decision, the RO granted the veteran a 
total (100 percent) disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective from August 2005.

The Board notes that the veteran, in a statement accepted as 
a notice of disagreement (NOD) as to other issues in July 
2006, indicated that he has a soft tissue sarcoma.  That 
disorder has not been adjudicated, and it is referred to the 
RO for appropriate action.

The issue of the veteran's claim for entitlement to an 
increased initial rating for post-traumatic stress disorder 
is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.




FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran has a 
current left ear hearing loss disability which is due to any 
incident or event in active service, and sensorineural 
hearing loss as an organic disease of the nervous system is 
not shown to have been manifested to a compensable degree 
within one year after separation from service.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  The veteran has not been diagnosed with any disorder 
which is presumptively related to exposure to Agent Orange or 
other herbicide agents in service.

4.  The competent and probative medical evidence 
preponderates against a finding that the veteran's 
gastroesophageal reflux disease is due to any incident or 
event in active service, including his presumed exposure to 
herbicide agents. 

5.  The competent and probative medical evidence 
preponderates against a finding that the veteran's 
hypertension is due to any incident or event in active 
service, including his presumed exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).

2.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service, to include as a result of in-service 
exposure to Agent Orange or any other herbicide agent.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, to include as a result of in-service exposure to 
Agent Orange or any other herbicide agent.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In July 2005, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, an April 2006 letter 
described how VA calculates disability ratings and effective 
dates.  

The Board finds that the contents of the July 2005 and April 
2006 letters satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess, supra.  In addition, the July 2006 
rating decision and October 2007 SOC explained the basis for 
the RO's action, and the SOC provided him with an additional 
60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Facts and Analysis

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The veteran contends he has left ear hearing loss, 
gastroesophageal reflux disease (GERD), and hypertension due 
to active service.  Specifically, in his July 2006 and July 
2007 notices of disagreement, the veteran states that his 
hearing loss is due to working in proximity with big guns, as 
well as receiving incoming mortar and rocket-powered grenade 
fire, while he worked as a radio operator with artillery 
units in Vietnam.  Further, his July 2006 notice of 
disagreement suggests he believes his GERD and hypertension 
are related to exposure to Agent Orange.  

Service connection was granted for right ear hearing loss and 
tinnitus in the July 2006 rating decision which is the 
subject of this appeal.  That rating decision also included a 
grant of a permanent and total rating for non-service 
connected pension, for disabilities including renal disease 
associated with hypertension and erosive gastritis and a 
hiatal hernia.  

1.  Left Ear Hearing Loss

As previously mentioned, service connection for right ear 
hearing loss was granted in July 2006 based on an August 2005 
VA examination wherein the examiner opined that it was more 
likely than not that the veteran's hearing loss was related 
to military service.  However, service connection for left 
ear hearing loss was denied because the audiometric findings 
contained in the evidence of record for the left ear did not 
reach a disability level for which service connection may be 
granted, as defined by 38 C.F.R. § 3.385.  That regulation 
defines a hearing loss disability as existing when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater, when the 
auditory thresholds for at least 3 of those frequencies are 
26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

In this case, audiometric testing has not shown the veteran 
to have a hearing loss disability in the left ear as defined 
by the regulations.  

The veteran's service treatment records (STRs) do not 
indicate the veteran had a hearing loss disability while in 
service.  The March 1966 enlistment examination revealed the 
following puretone thresholds, in decibels, during 
audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
5
N/A
-5
LEFT
15
0
15
N/A
5

There are no speech discrimination scores in the enlistment 
examination report.  However, based on the puretone 
thresholds alone, the veteran did not have a left ear hearing 
loss disability at the time of entry into active service.  
None of the puretone thresholds for the left ear were 40 
decibels or higher, nor were at least 3 of the thresholds 26 
decibels or higher.  Nowhere in the STRs is there any 
indication that the veteran complained of hearing difficulty.  

Following service, the next audiometric testing was conducted 
at the August 2005 VA examination.  That examination revealed 
the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
20
30
30
LEFT
25
20
20
25
30
 
Speech discrimination was 100 percent for both ears.  None of 
the puretone thresholds for the left ear was 40 decibels or 
higher, nor were at least 3 of the thresholds 26 decibels or 
higher.  Thus, based on the above results, the veteran does 
not meet the criteria for a hearing loss disability in the 
left ear.  

There are no other audiometric test results contained in the 
evidence of record.

The Board finds that there is no competent medical evidence 
of a current disability under governing regulations with 
regard to the veteran's left ear hearing loss claim.  We 
acknowledge the veteran's assertion that both ears were 
exposed to the same acoustic trauma in service, but we must 
follow the regulation which defines hearing loss disability 
subject to service connection.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2.  Gastroesophageal Reflux Disease (GERD)

Next, the veteran contends he has a current diagnosis of 
GERD, possibly due to exposure to Agent Orange while serving 
in Vietnam.  The veteran's DD Form 214 shows that he was, in 
fact, in Vietnam from June 1967 to June 1968.  The veteran's 
primary military occupational specialty (MOS) is listed as a 
radio operator.  It is conceded, for purposes of this 
decision and based upon the veteran's personnel records, that 
the veteran may have been exposed to Agent Orange while in 
active service. 


First, the Board has considered whether service connection 
can be granted presumptively based on herbicide exposure 
under 38 C.F.R. § 3.307(a)(6).  Here, however, GERD is not 
one of the diseases specifically found by the Secretary to be 
related to Agent Orange exposure, and thus, it cannot be 
presumed to be related to such exposure.  

The Board will now consider the question of service 
connection on a direct basis, i.e., is it shown to have been 
incurred in or aggravated during the veteran's active 
military service.  

In this regard, post-service records from Dr. O.A.A., M.D., 
show that the veteran was diagnosed with GERD in July 2005, 
35 years after separation from service.  The Board notes that 
evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(to the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, 
the June 2005 examination report from Dr. O.A.A. indicates 
the veteran had a prior history of GERD.  However, the 
veteran has not contended a continuity of GERD symptoms 
dating back to service, nor is there record of GERD symptoms 
until 35 years after separation from service.  Thus, 
continuity of symptomatology has not been established here, 
either by the competent evidence or by the veteran's 
statements.  

Moreover, no competent evidence of record causally relates 
the currently diagnosed GERD to active service.  Indeed, 
McAllen Outpatient records from May 2001 to September 2006 
contain no opinion indicating that the etiology of the 
veteran's GERD relates back to service, and no mention of 
exposure to herbicides as a possible cause of this disease.  

The Board recognizes the sincerity of the veteran's belief 
that he has a disability at this time which was caused by 
exposure to herbicides during service.  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, supra.  However, in this case 
the STRs show no indication that the veteran had symptoms or 
a diagnosis of GERD in service, and there was a 35-year gap 
in time between separation and the first complaints leading 
to a diagnosis of GERD. 

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
GERD, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.

3.  Hypertension

Finally, the veteran contends that his current hypertension 
was caused by exposure to Agent Orange during service.  As 
previously discussed, exposure to Agent Orange is conceded 
here.  

Thus, the Board will first consider whether service 
connection can be granted presumptively based on herbicide 
exposure under 38 C.F.R. § 3.307(a)(6).  However, 
hypertension is not one of the diseases specifically found by 
the Secretary to be related to Agent Orange exposure, and 
thus, it cannot be presumed to be related to such exposure.  

The Board will now consider the question of service 
connection on a direct basis, i.e., whether it is shown to 
have been incurred in or aggravated during the veteran's 
active military service.  

In this regard, post-service records from McAllen Outpatient 
Center show that the veteran was diagnosed with hypertension 
in June 2005, 35 years after separation from service.  As 
above, this gap of many years in the record militates against 
a finding that the veteran's current hypertension, not shown 
in service, was manifested in his first post-service year and 
presented any continuity of symptomatology since separation 
from service.  Maxson, supra.

As previously discussed, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms. See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, the veteran asserts during 
an October 2005 examination with Dr. M. Z. that he had a 20 
year history of hypertension.  Even if his statement can be 
construed as alleging continuity of symptoms since active 
service, the history as provided by the veteran places the 
inception of hypertension 15 years after separation from 
service.  Moreover, the absence of documented complaints or 
treatment for 35 years following military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Thus, continuity of symptomatology has not 
been established here, either by the competent evidence or by 
the veteran's statements.  

In addition, no competent evidence of record causally relates 
the veteran's hypertension to active service.  In fact, a 
June 2005 note from the South Texas Veterans' Health Care 
System indicates that the veteran developed hypertension 
secondary to blood pressure medication.  Further, McAllen 
Outpatient records from May 2001 to September 2006 contain no 
opinion indicating that the etiology of the veteran's 
hypertension relates back to service, and no mention of 
exposure to herbicides as a possible cause of this disease.  

The Board again recognizes the sincerity of the veteran's 
belief that he has a disability at this time which was caused 
by exposure to herbicides during service.  However, as 
previously stated, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, supra.  
However, in this case there is no evidence that the veteran 
had hypertension in service.  Moreover, even if the Board 
accepts the veteran's statement regarding the duration of his 
hypertension as being accurate, there is still a 15-year gap 
between separation from service and the inception of 
hypertension.   

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.

C.  Future Agent Orange Claims

In October 2008, the veteran responded to the RO's notice of 
certification to the Board by sending a statement and an 
attached story to the Board.  The essence of his concern is 
that there is not yet full knowledge of the possible effects 
of Agent Orange upon veterans, and that he believes he has 
other disorders which are not considered service connected by 
VA.

The Board would respectfully point out that the Secretary of 
Veterans Affairs has the difficult task of determining which 
diseases should be associated with herbicide exposure, and 
does so by evaluating scientific reports by the National 
Academy of Sciences (NAS) on herbicides used in Vietnam.  See 
Veterans and Agent Orange, Update 2002, which was discussed 
in detail by the Secretary in 68 Fed. Reg. 27,630-41 (May 20, 
2003). 

Furthermore, in addition to the studies specifically 
discussed in that report, the Secretary's actions represent 
the culmination of a review of numerous extensive studies 
that have been conducted over the years into the effects of 
herbicide exposure.  See Notice, 59 Fed. Reg. 341-346 (1994); 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); 
Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 
Fed. Reg. 32,395-407 (June 12, 2007).  Most recently, on July 
27, 2007, the NAS released Veterans and Agent Orange, Update 
2006.  This information is available on the NAS publications 
website, "http://www.nap.edu/," on the Internet.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for gastroesophageal reflux disease, 
including as due to exposure to herbicides, is denied.

Service connection for hypertension, including as due to 
exposure to herbicides, is denied.


REMAND

Review of the claims file reveals that, in a Statement in 
Support of Claim (VA Form 21-4138) received in September 
2006, the veteran raised additional complaints about his PTSD 
and stated, "You owe me 100%."  He reiterated his desire 
for a "100% PTSD" rating in a typed attachment to another 
Statement in Support of Claim received in October 2006.  
Although the Board recognizes that the RO later granted a 
TDIU, we believe the September 2006 communication is 
reasonably construed as a notice of disagreement as to the 
portion of the July 2006 rating decision which granted 
service connection for post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling.  

The Board notes the veteran has not been furnished a 
Statement of the Case which addresses the issue of 
entitlement to an increased initial rating for PTSD.  In such 
cases, under judicial precedent, the appellate process was 
initiated by the NOD, and the veteran is entitled to an SOC 
on the issue.  See Pond v. West, 12 Vet. App. 341 (1999); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
issue mentioned above must be remanded to the RO for 
additional action.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be furnished with a 
Statement of the Case addressing the issue 
of entitlement to an initial evaluation in 
excess of 70 percent for service-connected 
post-traumatic stress disorder.  The RO 
should assure that all VCAA notice and 
assistance requirements are satisfied.

2.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
the veteran should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this REMAND is to ensure that all 
administrative steps in the appellate process are completed, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


